Citation Nr: 0619240	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-02 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus. 

2.  Entitlement to a compensable evaluation for malaria 
falciparum. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that confirmed a 20 percent rating for 
type II diabetes mellitus, and a noncompensable rating for 
malaria falciparum.  These decisions were made effective 
August 15, 2000.  

The issue of entitlement to service connection for 
hypertension was originally included on appeal to the Board, 
but service connection was granted in an April 2004 rating 
decision.  This is considered a full grant of the benefits 
sought on appeal.  Therefore, this issue is no longer before 
the Board.  

The veteran submitted a claim for entitlement to an increased 
evaluation for hypertension in November 2004.  This issue has 
not been addressed by the RO, and it is referred to them for 
consideration.  Although this statement was received within 
one year of the April 2004 rating decision, it did not 
express disagreement with that decision, and is therefore, 
not considered a notice of disagreement.  38 U.S.C.A. § 7105; 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R 
§ 20.201(2005).


FINDINGS OF FACT

1.  The veteran's diabetes requires the use of oral 
hypoglycemic agents and restriction of diet, but does not 
require the use of insulin.

2.  The veteran's malaria is not active, and has not resulted 
in damage to the liver or spleen.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.119, Code 
7913 (2005). 

2.  The criteria for entitlement to a compensable evaluation 
for malaria falciparum have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.31, 4.88b, Code 6304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
March 2004.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's April 
2004 readjudication of the claim after sending the proper 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the claims for higher ratings, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The veteran contends that the evaluations of his service 
connected disabilities are inadequate to reflect the 
impairment that is caused by these disabilities.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Diabetes Mellitus

Entitlement to service connection for diabetes mellitus was 
established in a March 2002 rating decision.  A 20 percent 
evaluation was assigned for this disability.  The veteran 
submitted his claim for an increased evaluation in January 
2003.  His claim was denied in a February 2003 rating 
decision, and the current appeal ensued.  

Diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated is evaluated as 
100 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  

When insulin and a restricted diet is required, or a oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  

When diabetes mellitus is manageable by restricted diet only, 
a 10 rating is warranted.  

Note one to the rating code for diabetes mellitus states that 
the adjudicator is to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Code 7913 
(2005). 

The evidence includes VA treatment records dated from 2002 to 
2004.  These records reflect ongoing treatment for several 
disabilities, including diabetes.  They contain listings of 
the medications required for this disability.  In addition, 
September 2003 records state that the veteran's diabetes 
mellitus was not under good control.  The studies from the 
veteran's previous visit when he was at goal were reviewed.  
He had gained seven pounds since his previous visit.  The 
veteran reported that he was taking his medication.  

The veteran was afforded a VA examination for his diabetes in 
March 2004.  The claims folder was reviewed by the examiner 
in conjunction with this examination.  He was noted to be on 
a diabetic diet and related having gained some weight.  The 
veteran was retired from work.  He wore prescription lenses, 
and experienced no cardiac symptoms.  There was no history or 
evidence of ketoacidosis or hypoglycemic reactions that 
required hospitalization.  

The veteran reported occasional right hand paresthesis.  He 
was treated by six different medications without side 
effects.  The veteran was seen for his diabetes every two or 
three months.  He did not experience anal pruritis or loss of 
strength.  

On examination, the sensory examination was intact 
bilaterally.  There were no skin lesions.  The sclerae were 
nonicteric and the conjunctivae were not injected on eye 
examination.  There was no pedal edema of the extremities, 
and the veteran did not experience bowel or bladder 
impairment.  The diagnoses were diabetes mellitus type two, 
non-insulin dependent, and hypercholesterolemia.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus is not warranted.  The 
veteran follows a diabetic diet and uses oral hypoglycemic 
agents.  However, he does not require the use of insulin, and 
the March 2004 VA examination described the veteran has 
having non-insulin dependent diabetes.  

The previous VA rating examination in October 2000 also noted 
that the veteran did not use insulin.  The claims folder 
contains treatment records dated from the late 1990's to 
2004, but none of these records show that the veteran has 
ever required the used of insulin.  

Although the veteran reported occasional paresthesias of the 
right hand, the March 2004 sensory examination was normal, 
and the examiner did not attribute these complaints to the 
veteran's diabetes. 

Under the rating criteria, a 40 percent evaluation requires 
the use of insulin, restricted diet, and regulation of 
activities.  The veteran does not currently require the use 
of insulin, and there is no indication he has ever required 
the use of insulin.  Therefore, he does not meet the required 
criteria, and his symptomatology does not more nearly 
resemble that of the next highest evaluation.  38 C.F.R. 
§§ 4.7, 4.21 (2005).  

As the weight of the evidence is against the claim, 
reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).  
Entitlement to an increased rating for diabetes is not 
established. 


Malaria

Service connection for malaria falciparum was established in 
a March 2002 rating decision.  A zero percent evaluation was 
assigned for this disability.  The veteran submitted a claim 
for an increased evaluation in January 2003.  His claim was 
denied in a February 2003 rating decision, and the current 
appeal ensued. 

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A review of the evidence shows that there is no clear current 
medical evidence of active malaria or residuals thereof.  No 
relevant problems have been shown in the veteran's current VA 
treatment records, and none were noted when the veteran was 
examined for VA purposes in March 2004.  

This examination noted the veteran's complaints of occasional 
fever and chills.  The examiner stated that there were no 
clear episodes of exacerbations of malaria, although the 
veteran did relate that once in awhile he experienced 
something similar to hot flashes.  The veteran was described 
as well nourished, and the examiner stated that none of the 
veteran's organ systems were involved.  The diagnosis was 
remote falciparum malaria infection.  

As there is no evidence of active malaria or current 
residuals involving the organs, the disability is properly 
assigned a noncompensable evaluation.  38 C.F.R. §§ 4.7, 
4.21.  In reaching this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  38 U.S.C.A. § 5107(b).   



ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied. 

Entitlement to a compensable evaluation for malaria 
falciparum is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


